Citation Nr: 1823700	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to October 1991.  He also had an additional 4 months and 5 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2011 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied, in pertinent, entitlement to TDIU.  In March 2012, the Veteran filed what can be reasonably interpreted as a notice of disagreement with that decision, and in August 2014 he perfected the appeal.

In October 2017, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  During the hearing the Veteran's representative expressly waived review by the agency of original jurisdiction (AOJ) of all evidence, including inpatient posttraumatic stress disorder (PTSD) care records, associated with the claims file since the July 2014 statement of the case (SOC).  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's service-connected disabilities combine to preclude securing or following substantially gainful employment.


CONCLUSION OF LAW

Since January 31, 2011, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is unable to work due to his service-connected disabilities, and reports that his last date of employment was in August 2009 as an auto technician.  See Veteran's January 2011 claim for TDIU.  See also Board Hearing Transcript, p. 3.  

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to preclude securing or following substantially gainful employment without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a).  

The Veteran is service connected as follows:

70 percent	PTSD (since April 26, 2010)
10 percent	tinnitus (since July 23, 2008)
10 percent	recurrent left ankle strain (since January 26, 2009)
0  percent	right lower extremity linear lichen planus (since October 3, 1991)

The Veteran has met the percentages criteria for a grant of TDIU throughout the appeal period as he has had at least one disability ratable at 40 percent or more and a combined evaluation for compensation of 70 percent or higher since his January 31, 2011 claim.  38 C.F.R. § 4.16(a).  The question thus remaining is whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude securing or following substantially gainful employment.  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The evidence shows that the Veteran has a nonservice-connected back disorder that likely prevents employment, and the Social Security Administration (SSA) found the Veteran to be disabled since August 12, 2009 based, in large part, on the Veteran's nonservice-connected back disorder.  However, and for the reasons that follow, the Board is persuaded that the combination of the Veteran's service-connected disabilities, alone, without regard to nonservice-connected disorders, is also of sufficient severity to preclude substantially gainful employment.  

First, the Veteran's PTSD negatively impacts his ability to maintain substantially gainful employment.  See letters from a VA psychiatrist and a VA psychologist dated in January and February 2012.  See also April 2011 VA PTSD examiner's assertion "it is likely that PTSD symptoms alone, which have increased in severity since he was working, would cause moderate impairment in occupational functioning if he were employed at this time;" and February 2015 VA PTSD examiner's opinion that the Veteran's PTSD is productive of "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  Such impression is bolstered by the decision of the SSA that the Veteran's PTSD significantly contributes to his unemployability.  See May 2011 SSA decision.  In fact, the Veteran has since been hospitalized for inpatient treatment of his PTSD.  See VA psychiatric hospital records dated in May 2015.

Moreover, the Veteran states that his service-connected left ankle and tinnitus disabilities also contribute to his unemployability.  During his Board Hearing he testified that his ankle rolls and he falls a lot (see Board Hearing Transcript, p. 11), which the Board suspects would surely interfere with the physical aspect of the auto technician work that the Veteran trained for and last performed.  The Veteran also testified he has trouble conversing with/understanding people because the ringing in his ears prevents him from hearing well; and that this impediment, along with his PTSD symptoms, hampers his ability to interact with others in any work setting, much less a machine shop.  

In short, the evidence shows that the Veteran's service-connected disabilities, without regard to the Veteran's age or nonservice-connected disabilities, has been of sufficient severity to render him unable to secure or follow a substantially gainful occupation since his January 31, 2011 claim for TDIU.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Moreover, the Veteran has met the percentages requirement, and has not worked, since his January 31, 2011 claim for TDIU.  As such, the criteria for a TDIU are met.  


ORDER

Effective January 31, 2011, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


